Citation Nr: 1527687	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-27 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for a right leg disability, including the right knee and including as secondary to low back disability.

4.  Entitlement to service connection for a right ankle disability, including as secondary to low back disability.

5.  Entitlement to service connection for a right foot disability, including as secondary to low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to May 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and an April 2010 rating decision of the VA RO in Winston-Salem, North Carolina.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The right shoulder issue is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current right shoulder disability originated in service.

CONCLUSION OF LAW

A right shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for a right shoulder disability.  Therefore, no further development is required before the Board decides this claim. 

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection for right shoulder disability is warranted because it began in service and has continued ever since.  He has asserted that the disability was treated in service, that he took non-steroidal anti-inflammatory drugs for right shoulder pain following service, and that he has been receiving post-service treatment for the disability since 1982. 

Several service treatment records from May through July of 1976 document right shoulder problems, including pain with abduction.  A June 1976 consultation resulted in an assessment of bursitis, and another treatment record shows an assessment of bursitis of the humeral head.  

In a September 2010 letter, a VA physician stated that she reviewed the Veteran's service records, conducted a physical examination, and reviewed treatment records including an MRI in August 2010 and X-rays in September 2010.  She concluded that the Veteran's right shoulder rotator cuff tear was related to his injury in service.  She further opined that the Veteran's, "current degenerative condition of his right shoulder is related to his initial injury."

In contrast, at VA joints examinations in November 2009 and March 2010, the examiners noted that X-rays revealed degenerative changes of the acromioclavicular joint.  The Veteran reported an old injury of the joint in service, the details of which he could not recall beyond it occurring while playing basketball.  Neither examiner found current disability upon physical examination despite the Veteran's complaint of pain upon raising the arm.  There is little indication that either examiner reviewed the actual service treatment records.  The examiners did not indicate any knowledge of a rotator cuff tear (as subsequently shown on MRI in August 2010) or of past bursitis.  

The Board must also consider that the November 2009 and March 2010 VA examiners may have erroneously relied on records within the claims file about a different patient of Carolina Bone & Joint, which were misfiled documents.  (Those misfiled documents, addressed further in the remand, below, are now removed from the claims file.)

Based upon the Veteran's credible testimony, the service records confirming the presence of right shoulder problems, the VA medical opinion linking the Veteran's current right shoulder disability to service, and the deficiencies in the VA examination reports, the Board has concluded that the preponderance of the evidence supports the Veteran's claim.  Therefore, service connection is in order for the Veteran's right shoulder disability.


ORDER

Service connection for a right shoulder disability is granted.  



REMAND

For the reasons explained below, further development is required before the Board decides the remaining issues on appeal.

The claims file contained records of treatment at Carolina Bone & Joint which were received at the RO on September 4, 2009.  These were of treatment of a patient with the same name as the Veteran but with a different date of birth, different physical characteristics, and different injuries and disabilities.  Thus, these are records of a different patient.  The Board has accordingly processed them as misfiled documents.  

The RO issued a statement of the case in July 2013 readjudicating the claims for service connection for disabilities of the right leg (including the knee), right ankle, and right foot.  In so doing, the RO considered these misfiled records.  Therefore, the originating agency should readjudicate the claims without consideration of the erroneously filed records.   

The VA examination addressing the Veteran's claimed low back and right lower extremity disabilities was conducted in September 2010 and hence may have relied in part on these misfiled records.  Therefore, a new examination must be provided to adequately address the remanded claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The claims file does contain a May 1998 Carolina Bone & Joint billing statement documenting 1997 and 1998 treatment of the Veteran (not treatment of other patient of the same name whose misfiled documents were received by the RO).  Thus, VA has documentation verifying that the Veteran did receive care at Carolina Bone & Joint.

The RO sent a letter to Carolina Bone & Joint in August 2009 asking that they send any additional records of the Veteran.  Carolina Bone & Joint sent a reply indicating that they had "no patient by this name, date of birth, or social."  The reply from Carolina Bone & Joint is thus unsatisfactory, and further inquiry with this facility should be undertaken to assure that the facility truly has no records for the treatment for which the Veteran was billed or any other treatment records for the Veteran.  

Service records document treatment in January 1975 and April 1975 for complaints of lower back pain and an inability to lift heavy objects.  In January 1975 the Veteran reported that the condition had been ongoing for three weeks and occurred when he was performing work.  In April 1975 he complained that he could not lift objects, while denying that he had any injury that caused the condition.  There is no further record in service of complaint or treatment for the back, and no evidence of a back disorder was found on the separation examination in April 1977.  

At his September 2010 VA examination the Veteran reported injuring his back in service and having right lower extremity symptoms immediately following that in-service injury.  He reported that after service he first received care for his low back in 1985, and that he self-medicated prior to that time.  However, no record of post-service treatment for a low back disability prior to 2002 is currently of record.  

Post-service records do include an October 2002 private treatment record for a lower back condition which the Veteran reported began with a car accident in November 1994, with slowly worsening lower back and right leg pain since that accident, and radiating pain and numbness down to the right foot.  Any records related to his 1994 automobile accident and subsequent care may help illuminate the Veteran's low back and right lower extremity claims.  

At his March 2010 VA right shoulder disability examination, the Veteran reported working as an industrial engineer for a company for 20 years prior to being laid off in 2009.  Treatment records from this employer thus may be of assistance in supporting the Veteran's claims.  

The Veteran submitted a June 2010 letter from J.P., M.D., a private physician with NeuroSurgery & Spine, wherein the physician opined that the Veteran's "chronic back pain" and his "injury in service" were related.  However, there is no rationale provided, and the physician does not say what information was relied upon to support the opinion.  Hence, the Board does not find the opinion to be of sufficient evidentiary value to support the low back disability claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remanded claims.  In particular, obtain any additional treatment records from the VA Medical Centers in Columbia, South Carolina, Rock Hill, South Carolina, and Salisbury, North Carolina, as well as any additional treatment records from indicated private sources

2.  Ask the Veteran to provide information concerning the automobile accident he had in November 1994 when he reportedly injured his lower back, and concerning subsequent treatment, and to provide any related records he may have.  With his authorization and assistance, obtain any additional related records.  

3.  With the Veteran's assistance and authorization, request any medical records from the Veteran's employer where he worked for 20 years up to 2009.  

4.  Also with the Veteran's assistance and authorization, send Carolina Bone & Joint a copy of the Carolina Bone & Joint May 1998 billing statement that is contained within the claims file, and ask that they provide records of the treatment in 1997 and 1998 listed in the billing record, as well as copies of records of any other treatment received by the Veteran.  Inform Carolina Bone & Joint that VA has previously received records of the wrong patient from them, with that other patient having the same name as the Veteran but being born in 1959 rather than 1956.  Emphasize that they should therefore take care to provide VA with records of the Veteran, rather than records of a different patient bearing the same name.  

5.  Thereafter, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all low back, right leg (including the right knee), right ankle and right foot disorders present during the period of the claims.  The examiner should be advised that the examination is required in part because the claims file previously had erroneous records that may have been relied on by the prior VA examiners, and that these erroneous records have now been removed from the claims file.  

All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

With respect to each disorder of the low back, right leg (including the right knee), right ankle, and right foot present during the period of the claims, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  If the examiner determines that the disorders of the right lower extremity are unrelated to the Veteran's active service, he or she should state an opinion as to whether there is a 50 percent or better probability that the disorders were caused or permanently worsened by the Veteran's low back disability.  The examiner should specifically state whether the Veteran's low back disability is productive of radiculopathy involving the right lower extremity.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she must explain why.  

6.  Undertake any other indicated development.

7.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


